DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 10/1/2020.
Claims 1-11 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/1/2020, 4/6/2021, and 7/9/2021 have been considered by Examiner. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 9-11 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Shan (USPAN 2008/0155055).
 	Consider claim 1, Shan discloses a method for optimizing network resources in Push to Talk over Cellular (PoC) service in a user plane (see figure 6, reproduced below for convenience, and paragraphs 41-50: PoC service), comprising: 
(see step 601 and paragraph 50: receiving an SIP INVITE, which includes a MBCP activation request); 
 	deactivating, by the server, flow of data to an active session and retaining floor messages to the active session, on receiving the MBCP deactivation request, wherein the data is one of audio and video; and activating, by the server, flow of data to a passive session, on receiving the MBCP activation request (see paragraphs 41-50 and specifically step 602 of figure 6: “[t]he PoC server performs the session processing. Specifically, the PoC server performs a processing related to the media resources according to the description information of media type in the SIP INVITE request, and controls the PoC session” and thereby the PoC server activates a flow of data on a PoC session upon receiving the MBCP activation request).  

    PNG
    media_image1.png
    552
    473
    media_image1.png
    Greyscale

	
 	Consider claims 2, 3, 5, 6, and 9, Shan discloses the limitation pertaining to the “activating” function (and not the “deactivating” function). 

 	Consider claim 10, Shan discloses a User Equipment (UE) device (see paragraph 601: the initiator is the UE device, which may be a mobile cellular device) comprising: 
(Examiner submits it is inherent that the UE comprises said transceiver and memory), wherein the at least one processor is configured to: 
 	send one of a Media Bursts Control Protocol (MBCP) deactivation request and an MBCP activation request to a server (see figure 6 (reproduced below for convenience); (see step 601 and paragraph 50: receiving an SIP INVITE from the UE, which includes a MBCP activation request)).  

    PNG
    media_image1.png
    552
    473
    media_image1.png
    Greyscale


(see paragraph 42: the initiator which is part of the PoC session, which is a UE, is a cellular phone).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (USPAN 2008/0155055) in view of Patel (USPAN 2017/0231014).
 	Consider claim 8, Shan discloses a server for optimizing network resources in Push to Talk over Cellular (PoC) service in user plane (see figure 6, reproduced below for convenience, and paragraphs 41-50: PoC service), comprising: 
 	a transceiver; and at least one processor coupled to the transceiver (Examiner submits that it is inherent that the PoC server comprises said transceiver and a processor), wherein the at least one processor is configured to: 
 	receive one of a Media Bursts Control Protocol (MBCP) deactivation request and an MBCP activation request from a User Equipment (UE) (see step 601 and paragraph 50: receiving an SIP INVITE, which includes a MBCP activation request); 
(see paragraphs 41-50 and specifically step 602 of figure 6: “[t]he PoC server performs the session processing. Specifically, the PoC server performs a processing related to the media resources according to the description information of media type in the SIP INVITE request, and controls the PoC session” and thereby the PoC server activates a flow of data on a PoC session upon receiving the MBCP activation request).  

    PNG
    media_image1.png
    552
    473
    media_image1.png
    Greyscale

 	Shan does not specifically disclose floor messages.
	Patel teaches floor messages (see claim 10: floor messages). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan and combine it with the noted teachings of Patel. The motivation to combine these references is to provide a method for inter-communication between land mobile radio (LMR) and push-to-talk-over-cellular (PoC) systems (see paragraph 38 of Patel).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (USPAN 2008/0155055) in view of Gormley (USPAN 2008/0253321).
Consider claim 4, although Shan discloses communicating, by the server, to a core network on sending the MBCP activation request (see above), Shan does not specifically disclose increasing bandwidth to exchange data.
Gormley teaches increasing bandwidth to exchange data (see paragraph 28: a request to increase the bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan and combine it with the noted teachings of Gormley. The motivation to combine these references is to provide a method for bandwidth management for air links (see paragraph 2 of Gormley).

Consider claim 7, although Shan discloses sending, by the server, the MBCP activation request to the UE for audio and floor exchange for a passive session (see above), Shan does not specifically disclose exchanging data in one of an emergency situation or when any of the one or more interested users takes the floor successfully. 
Gormley teaches exchanging data in one of an emergency situation or when any of the one or more interested users takes the floor successfully (see paragraphs 30-32 and 37: a request for an emergency call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shan and combine it with the noted teachings of Gormley. The motivation to combine these references is to (see paragraph 2 of Gormley).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412